*618MEMORANDUM BY THE COURT.
The claim is for the disallowed portion of a bill presented by the Railroad Administration for transportation services rendered by the plaintiff company in March, 1917.
So far as.appears, the Railroad Administration did not protest the disallowance, amounting to $295.51, but received the allowed amount, $861.03, and this amount was after-wards received by the plaintiff from the Railroad Administration, just how or when not appearing; neither does it appear that the plaintiff company made any protest against this settlement.
Some time about December 10, 1921, a supplemental claim for the disallowed amount above stated, with other items not now claimed, was filed, said supplemental claim bearing the same number as the original claim and upon a holding by the General Accounting Office that it had no jurisdiction, this suit to recover said sum was commenced August 14, 1922.
In some respects the findings, predicated, except as to Finding YII, on stipulation of the parties, are quite meager. *619And it is noted that no information is furnished as to any settlement between the plaintiff and the Director General of Railroads. Under the facts stated we can find no satisfactory basis for a conclusion that any right was so preserved to the plaintiff as to enable it to successfully maintain this action. The petition is dismissed.
See also Atchison, Topeka c& Santa Fe case decided this day, ante, p. 583.